DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 20150189855 A1) in view of Christiansen et al. (US 5046455 A) hereafter referred to as “Christiansen”.
Regarding claim 1, Norris teaches an apparatus comprising: 
a hopper (201, fig. 6); and 
a feeder housing (250, fig. 7) comprising: 
a first portion (221, 222, 223, 224) coupled to the hopper (figs. 6-7), the first portion including a motor assembly (paragraph [0045] teaching 250 including a motor assembly; in view of a similar embodiment of fig. 1-5 shown with a motor assembly in greater detail, it is implied that the portion including 221, 222, 223, 224 includes at least a portion of a motor assembly (fig. 4 shows a motor assembly extending through an area between a hopper and dispensing area)) configured to distribute contents stored within the hopper; and 
a second portion (210, 211, 225) disposed below the first portion, the second portion comprising: 
a first compartment (211); 
a second compartment (210); and 
a first side (side where ref. 227 locates in fig. 7) of the second portion and a second side (corresponding side where ref. 226 locates in fig. 7) of the second portion opposite the first side, a first volume of the contents received by the first compartment (fig. 12) and a second volume of the contents received by the second compartment (fig. 12; paragraph [0040] teaching that 210 and 211 are substantially identical).  
	Norris does not explicitly teach an interior panel separating the first compartment and the second compartment, wherein the interior panel is configured to translate between the first side of the second portion and the second side of the second portion opposite the first side to adjust the first volume of the contents received by the first compartment and the second volume of the contents received by the second compartment.
Christiansen teaches an apparatus with a second portion (13, col. 3, lines 52-58) comprising an interior panel (16) separating a first compartment (compartment formed behind where 16 is positioned, fig. 3) and a second compartment (compartment formed in front of where 16 is positioned, fig. 3), wherein the interior panel is configured to translate between a first side of the second portion and a second side of the second portion opposite the first side to adjust a first volume of the contents received by the first compartment and a second volume of the contents received by the second compartment (col. 4, lines 14-16).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of Norris to include an interior panel, as taught by Christiansen, separating the first compartment and the second compartment of Norris, wherein the interior panel is configured to translate between the first side of the second portion and the second side of the second portion opposite the first side to adjust the first volume of the contents received by the first compartment and the second volume of the contents received by the second compartment, in order have more control in regulating a volume of food dispensed as taught by Christiansen (col. 4, lines 14-16).
Regarding claim 2, the combination of Norris as modified by Christiansen teaches the apparatus of claim 1, and further teaches wherein the second portion of the feeder housing further comprises: 
a third side (side where ref. 225 locates in fig. 7, Norris); 
a fourth side opposite the third side (side where ref. 222 locates in fig. 7, Norris), and substantially parallel to the third side (sides where ref. 225 and ref. 222 locate are substantially parallel); and 
wherein the interior panel (16 as relied on Christiansen) is disposed between, and at an angle substantially perpendicular to, the third side and the fourth side (16 of Christiansen would be disposed between and perpendicular to sides where ref. 225 and ref. 222 locate in fig. 7 of Norris). 
Norris as modified by Christiansen does not explicitly teach the third side including a first set of connection points; the fourth side substantially parallel to the third side, the fourth side including a second set of connection points; and the interior panel being configured to removably couple with the third side and the fourth side via the first set of connection points and the second set of connection points.  
Christiansen further teaches an apparatus comprising a second portion (13, fig. 3) including a third side (wall 31) including a first set of connection points (30 on wall 31, fig. 3); a fourth side (wall 32) substantially parallel to the third side (fig. 3), the fourth side including a second set of connection points (30 on wall 32, fig. 3); and the interior panel (16) being configured to removably couple with the third side and the fourth side via the first set of connection points and the second set of connection points (fig. 3, col. 4., lines 16-18 teaching 16 in a sliding engagement to connection points 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third and fourth walls of Norris as modified by Christiansen so that the third side includes a first set of connection points, as further taught by Christiansen, and the fourth wall includes a second set of connection points, as further taught by Christiansen, and the interior panel of Norris as modified by Christiansen is configured to removably couple with the third side and the fourth side via the first set of connection points and the second set of connection points, as further taught by Christiansen, in order to adjustably regulate a volume of food dispensed as taught by Christiansen (col. 4, lines 14-16).
Regarding claim 3, Norris as modified by Christiansen teaches the apparatus of claim 1, but does not explicitly teach wherein the first volume of the contents received by the first compartment is greater than the second volume of the contents received by the second compartment.  
Christiansen further teaches an apparatus wherein a first volume of contents received by a first compartment is greater than a second volume of contents received by a second compartment (fig. 3 teaching multiple positionings of 16 that would result in a first volume of contents in a first compartment greater than a second volume of contents received by a second compartment). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Norris as modified by Christiansen to include wherein the first volume of the contents received by the first compartment of Norris as modified by Christiansen is greater than the second volume of the contents received by the second compartment of Norris as modified by Christiansen, in order to better cater to portion sizes corresponding to specific animals as determined by the user.  
Regarding claim 4, Norris as modified by Christiansen teaches the apparatus of claim 1, and Norris further teaches wherein at least one of the hopper (201) or the feeder housing (250) comprises an outlet or inlet (251) such that the contents stored within the hopper may flow in a first direction (in a downwards direction due to gravity) from the hopper and into the feeder housing.  
Regarding claim 5, Norris as modified by Christiansen teaches the apparatus of claim 4, and Norris further teaches wherein the motor assembly (paragraph [0045] teaching 250 including a motor assembly; in view of a similar embodiment of fig. 1-5 shown with a motor assembly in greater detail), when actuated, distributes the contents into the first compartment (210) and the second compartment (211) in a second direction that is substantially perpendicular to the first direction (paragraph [0029] teaches “feed thrown outwardly from spinner disc 19 of the motor assembly” which is substantially perpendicular to the first direction).  
Regarding claim 6, Norris as modified by Christiansen teaches the apparatus of claim 1, and Norris further teaches wherein: 
the second portion (210, 211, 225) comprises a base panel (including 248, 247, fig. 11 of 211, and corresponding references of 210); 
the first side (side where ref. 227 locates in fig. 7) of the second portion comprises a first vertical flange (231, figs. 10-12) extending upward from the base panels; and 
the second side (corresponding side where ref. 226 locates in fig. 7) of the second portion comprises a second vertical flange (corresponding vertical flange on 210; paragraph [0040] teaching that 210 and 211 are substantially identical) extending upward from the base panel.  
Regarding claim 7, the combination of Norris as modified by Christiansen teaches the apparatus of claim 1, and further teaches wherein: 
the first compartment (211, Norris) is disposed within the second portion (210, 211, 225, Norris) of the feeder housing (250, Norris) between the first side (side where ref. 227 locates in fig. 7, Norris) and the interior panel (16 as relied on Christiansen); 
the second compartment (210, Norris) is disposed within the second portion of the feeder housing between the interior panel and the second side (corresponding side where ref. 226 locates in fig. 7, Norris); 
the first side comprises a first opening (fig. 8, Norris) to access contents received by the first compartment; and 
the second side comprises a second opening (210 has an opening similar to 211 shown in fig. 8; paragraph [0040] teaching that 210 and 211 are substantially identical, Norris) to access contents received by the second compartment.  
Regarding claim 11, Norris teaches an apparatus comprising: 
a hopper (201, fig. 6); and 
a feeder housing (250, fig. 7) coupled to the hopper (figs. 6-7), the feeder housing comprising: 
an upper compartment (221, 222, 223, 224) including a motor assembly configured to distribute contents stored within the hopper (paragraph [0045] teaching 250 including a motor assembly; in view of a similar embodiment of fig. 1-5 shown with a motor assembly in greater detail, it is implied that the portion including 221, 222, 223, 224 includes at least a portion of a motor assembly (fig. 4 shows a motor assembly extending through an area between a hopper and dispensing area)); and 
a lower compartment (210, 211, 225) configured to receive the contents, the lower compartment comprising: 
one or more sub-compartments including at least a first sub-compartment (211) and a second sub-compartment (210);
a first side (side where ref. 227 locates in fig. 7) including a first opening (fig. 8) to access the first sub-compartment; and 
a second side (corresponding side where ref. 226 locates in fig. 7) including a second opening (210 has an opening similar to 211 shown in fig. 8; paragraph [0040] teaching that 210 and 211 are substantially identical) to access the second sub-compartment.  
Norris does not explicitly teach a divider separating the lower compartment into one or more sub-compartments, wherein the divider is configured to adjust a volume of the contents distributed to each one of the one or more sub-compartments. 
Christiansen teaches an apparatus with a lower compartment (13, col. 3, lines 52-58) including a divider (16) separating the lower compartment into one or more sub-compartments (fig. 3 shows 16 separating 13 into multiple sub-compartments), wherein the divider is configured to adjust a volume of the contents distributed to each one of the one or more sub-compartments (col. 4, lines 14-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower compartment of Norris to include a divider, as taught by Christiansen, separating the lower compartment into one or more sub-compartments of Norris, wherein the divider is configured to adjust a volume of the contents distributed to each one of the one or more sub-compartments, a taught by Christiansen, in order to have more control in regulating a volume of food dispensed as taught by Christiansen (col. 4, lines 14-16).
Regarding claim 12, the combination of Norris as modified by Christiansen teaches the apparatus of claim 11, and further teaches wherein the lower compartment (210, 211, 225, Norris) of the feeder housing (250, Norris) further comprises: 
a third side (side where ref. 225 locates in fig. 7, Norris); 
a fourth side (side where ref. 222 locates in fig. 7, Norris); and 
wherein the divider (16 as relied on Christiansen) is disposed between the third side and the fourth side (16 of Christiansen would be disposed between sides where ref. 225 and ref. 222 locate in fig. 7 of Norris).
Norris as modified by Christiansen does not explicitly teach the third side including a first set of connection points; 
the fourth side including a second set of connection points; and 
wherein the divider is configured to removably couple with the third side and the fourth side via the first set of connection points and the second set of connection points to adjust the volume of the contents distributed to each one of the one or more sub-compartments.  
Christiansen further teaches an apparatus comprising a lower compartment (13, fig. 3) including a third side (wall 31) including a first set of connection points (30 on wall 31, fig. 3); 
a fourth side (wall 32) including a second set of connection points (30 on wall 32, fig. 3); and 
wherein the divider is configured to removably couple with the third side and the fourth side via the first set of connection points and the second set of connection points to adjust the volume of the contents distributed to each one of the one or more sub-compartments (fig. 3 and col. 4, lines 14-16 teaching 16 in a sliding engagement to connection points 30 to adjust the volume of contents distributed).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third and fourth walls of Norris as modified by Christiansen so that the third side includes a first set of connection points, as further taught by Christiansen, and the fourth wall includes a second set of connection points, as further taught by Christiansen, and the divider of Norris as modified by Christiansen is configured to removably couple with the third side and the fourth side via the first set of connection points and the second set of connection points to adjust the volume of the contents distributed to each one of the one or more sub-compartments of Norris as modified by Christiansen, as further taught by Christiansen, in order to adjustably regulate a volume of food dispensed as taught by Christiansen (col. 4, lines 14-16).
Regarding claim 13, Norris as modified by Christiansen teaches the apparatus of claim 1 1, but does not explicitly teach wherein a first volume of the contents distributed to the first sub-compartment is greater than a second volume of the contents distributed to the second sub-compartment.  
Christiansen further teaches an apparatus wherein a first volume of contents distributed to a first compartment is greater than a second volume of contents distributed to a second compartment (fig. 3 teaching multiple positionings of 16 that would result in a first volume of contents in a first compartment greater than a second volume of contents distributed to a second compartment). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Norris as modified by Christiansen to include wherein the first volume of the contents distributed to the first compartment of Norris as modified by Christiansen is greater than the second volume of the contents distributed to the second compartment of Norris as modified by Christiansen, in order to better cater to portion sizes corresponding to specific animals as determined by the user.  
Regarding claim 14, Norris as modified by Christiansen teaches the apparatus of claim 11, and Norris further teaches wherein at least one of the hopper (201) or the feeder housing (250) comprises an outlet or inlet (251) such that the contents stored within the hopper may flow in a first direction (in a downwards direction due to gravity) from the hopper and into the feeder housing.  
Regarding claim 15, Norris as modified by Christiansen teaches the apparatus of claim 14, and Norris further teaches wherein the motor assembly (paragraph [0045] teaching 250 including a motor assembly; in view of a similar embodiment of fig. 1-5 shown with a motor assembly in greater detail), when actuated, distributes the contents into the lower compartment (210, 211, 225) in a second direction that is substantially perpendicular to the first direction (paragraph [0029] teaches “feed thrown outwardly from spinner disc 19 of the motor assembly” which is substantially perpendicular to the first direction).  
Regarding claim 16, Norris as modified by Christiansen teaches the apparatus of claim 11, and Norris further teaches wherein: 
the lower compartment (210, 221, 225) of the feeder housing (250) comprises a base (248, 247, fig. 11 of 211, and corresponding references of 210); 
the first side (side where ref. 227 locates in fig. 7) of the lower compartment comprises a first vertical flange (231, figs. 10-12) extending upward from the base such that contents distributed to the first sub-compartment remain within the first sub-compartment (see fig. 12 at least); and 
the second side (corresponding side where ref. 226 locates in fig. 7) of the lower compartment comprises a second vertical flange (corresponding vertical flange on 210; paragraph [0040] teaching that 210 and 211 are substantially identical) extending upward from the base such that contents distributed to the second sub-compartment remain within the second sub-compartment (210 is similar to 211 in fig. 12).  
Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Christiansen as applied to claim 1 above, and further in view of Zimmerman et al. (US 20210127630 A1) hereafter referred to as “Zimmerman”.
Regarding claim 8, Norris as modified by Christiansen teaches the apparatus of claim 1, but is silent regarding further comprising: 
one or more processors; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
establishing a wireless connection with an electronic device; 
receiving, via the wireless connection, an indication of a period of time during which the motor assembly is to distribute the contents; and 
sending a signal to the motor assembly during the period of time to cause the motor assembly to distribute the first volume of the contents and the second volume of the contents substantially simultaneously.  
Zimmerman teaches an apparatus comprising:
one or more processors (112, 132; paragraphs [0025]-[0026], [0028] at least); and 
one or more computer-readable media storing instructions (124, 170) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (paragraphs [0024]-[0026] at least): 
establishing a wireless connection with an electronic device (paragraphs [0012], [0025] at least); 
receiving, via the wireless connection, an indication of a period of time during which the motor assembly is to distribute the contents (paragraphs [0010], [0071] teaching feeding specific animals at user-defined intervals via a wireless connection); and 
sending a signal to the motor assembly during the period of time to cause the motor assembly to distribute a first volume of contents and a second volume of contents substantially simultaneously (paragraph [0013] at least teaching a controller controlling a motor assembly to dispense feed, and paragraph [0058] teaching distributing at least a first and second volume of feed to substantially simultaneously).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Norris as modified by Christiansen to include one or more processors, as taught by Zimmerman, and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations as taught by Zimmerman, in order to automate the apparatus and to allow a user cater the apparatus to their specific schedule and specific needs as taught by Zimmerman (paragraph [0009]).  
Regarding claim 9, Norris as modified by Christiansen teaches the apparatus of claim 1, but does not explicitly teach further comprising: 
one or more processors; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
establishing a wireless connection with an electronic device; 
determining at least one of a predicted time or a predicted date at which contents stored within the hopper will be depleted; and 
sending an indication of the at least one of the predicted time or the predicted date to the electronic device.  
Zimmerman teaches an apparatus comprising:
one or more processors (paragraph [0025]); and 
one or more computer-readable media storing instructions (124, 170) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (paragraphs [0024]-[0026] at least): 
establishing a wireless connection with an electronic device (paragraphs [0012], [0025]); 
determining at least one of a predicted time or a predicted date at which contents stored within the hopper will be depleted (paragraphs [0043],[0066]-[0067], [0072] teaching a precise estimate of mass dispensed and feed remaining at any given time); and 
sending an indication of the at least one of the predicted time or the predicted date to the electronic device (paragraph [0026] at least teaching sending signals to an electronic device and paragraphs [0066]-[0067], [0072] teaching the apparatus having the capabilities to send an estimated time or date to the electronic device).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Norris as modified by Christiansen to include one or more processors, as taught by Zimmerman, and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations as taught by Zimmerman, in order to automate the apparatus and to allow a user to better monitor the apparatus as taught by Zimmerman (paragraph [0043]).  
Regarding claim 10, Norris as modified by Christiansen teaches the apparatus of claim 1, but does not explicitly teach further comprising: 
a sensor disposed proximate at least one of the first compartment or the second compartment; 
one or more processors; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from the sensor, data representing a proximity of an electronic device; 
determining that the proximity of the electronic device is within a threshold proximity; and 
based at least in part on the proximity of the electronic device being within the threshold proximity, sending a signal to the electronic device to cause the electronic device to perform an action.  
	Zimmerman teaches an apparatus comprising:
a sensor disposed proximate at least one of a first compartment or a second compartment (140; paragraph [0010] at least teaching sensors provided on or in each feed assembly or station); 
one or more processors (112, 132; paragraphs [0025]-[0026], [0028] at least); and 
one or more computer-readable media storing instructions (124, 170) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (paragraphs [0024]-[0026] at least): 
receiving, from the sensor, data (174) representing a proximity of an electronic device (paragraph [0042] at least teaching a proximity of an electronic device to a feeding system); 
determining that the proximity of the electronic device is within a threshold proximity (paragraph [0042] at least teaching an electronic device connecting to the feeding system based on a proximity to the system);  and 
based at least in part on the proximity of the electronic device being within the threshold proximity, sending a signal to the electronic device to cause the electronic device to perform an action (paragraph [0042] at least teaching an electronic device connecting to the feeding system based on a proximity to the system).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Norris as modified by Christiansen to include a sensor disposed proximate at least one of the first compartment or the second compartment and one or more processors, as taught by Zimmerman, and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations as taught by Zimmerman, in order to automate the apparatus and to allow a user to better monitor the apparatus as taught by Zimmerman (paragraph [0043]).  

Regarding claim 17, Norris teaches a system comprising: 
a hopper (201, fig. 6); 
a feeder housing (250, fig. 7) comprising: 
an upper compartment (221, 222, 223, 224) including a motor assembly configured to distribute contents stored within the hopper (paragraph [0045] teaching 250 including a motor assembly; in view of a similar embodiment of fig. 1-5 shown with a motor assembly in greater detail, it is implied that the portion including 221, 222, 223, 224 includes at least a portion of a motor assembly (fig. 4 shows a motor assembly extending through an area between a hopper and dispensing area)); and 
a lower compartment (210, 211, 225) configured to receive the contents distributed by the motor assembly, the lower compartment comprising: 
a first sub-compartment and a second sub-compartment; 
	Norris does not explicitly teach a divider separating the lower compartment into the first sub-compartment and the second sub-compartment, wherein the divider is configured to adjust a first volume of the contents distributed to the first sub-compartment and a second volume of the contents distributed to the second sub-compartment; 
one or more processors; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
establishing a wireless connection with an electronic device; 
receiving, via the wireless connection, an indication of a period of time during which the motor assembly is to distribute the contents; and 
sending a signal to the motor assembly during the period of time to cause the motor assembly to distribute the contents to the one or more sub-compartments substantially simultaneously.  
Christiansen teaches an apparatus with a lower compartment (13, col. 3, lines 52-58) including a divider (16) separating the lower compartment into a first sub-compartment (sub-compartment formed behind where 16 is positioned, fig. 3) and a second sub-compartment (sub-compartment formed in front of where 16 is positioned, fig. 3), wherein the divider is configured to adjust a first volume of the contents distributed to the first sub-compartment and a second volume of the contents distributed to the second sub-compartment (col. 4, lines 14-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower compartment of Norris to include a divider, as taught by Christiansen, separating the lower compartment into the first sub-compartment and the second sub-compartment of Norris, wherein the divider is configured to adjust a first volume of the contents distributed to the first sub-compartment and a second volume of the contents distributed to the second sub-compartment as taught by Christiansen, in order to have more control in regulating a volume of food dispensed as taught by Christiansen (col. 4, lines 14-16).
Zimmerman teaches a system comprising:
one or more processors (112, 132; paragraphs [0025]-[0026], [0028] at least); and 
one or more computer-readable media storing instructions (124, 170) that, when executed by the one or more processors, cause the system to perform operations comprising (paragraphs [0024]-[0026] at least): 
establishing a wireless connection with an electronic device (paragraphs [0012], [0025] at least); 
receiving, via the wireless connection, an indication of a period of time during which the motor assembly is to distribute the contents (paragraphs [0010], [0071] teaching feeding specific animals at user-defined intervals via a wireless connection); and 
sending a signal to the motor assembly during the period of time to cause the motor assembly to distribute the contents to the one or more sub-compartments substantially simultaneously (paragraph [0013] at least teaching a controller controlling a motor assembly to dispense feed, and paragraph [0058] teaching distributing feed to at least one sub-compartments substantially simultaneously).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Norris as modified by Christiansen to include one or more processors, as taught by Zimmerman, and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations as taught by Zimmerman, in order to automate the apparatus and to allow a user cater the apparatus to their specific schedule and specific needs as taught by Zimmerman (paragraph [0009]).  
Regarding claim 18, Norris as modified by Christiansen and Zimmerman teach the system of claim 17, and Zimmerman further teaches the operations further comprising: 
determining at least one of a predicted time or a predicted date at which contents stored within the hopper will be depleted (paragraphs [0043],[0066]-[0067], [0072] teaching a precise estimate of mass dispensed and feed remaining at any given time); and 
sending an indication of the at least one of the predicted time or the predicted date to the electronic device (paragraph [0026] at least teaching sending signals to an electronic device and paragraphs [0066]-[0067], [0072] teaching the apparatus having the capabilities to send an estimated time or date to the electronic device).  
Regarding claim 19, Norris as modified by Christiansen and Zimmerman teaches the system of claim 17, further comprising one or more sensors, the operations further comprising: 
receiving, from the one or more sensors, data (174) representing a proximity of an electronic device with respect to the first sub-compartment (paragraphs [0029],[0039] at least teaches receiving sensor data with respect to a feed bin); 
determining that the proximity of the electronic device is within a threshold proximity (paragraphs [0029],[0039]); and 
based at least in part on the proximity of the electronic device being within the threshold proximity, sending a signal to the electronic device to cause the electronic device to perform an action (paragraphs [0029],[0039] teaching performing an action after an electronic devices provides data).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Christiansen and Zimmerman as applied to claim 19 above, and further in view of Chamberlain et al. (WO 2010079328 A1), hereafter referred to as “Chamberlain”.
Regarding claim 20, Norris as modified by Christiansen and Zimmerman teaches the system of claim 19, and Zimmerman further teaches wherein the electronic device comprises an electronic collar (paragraphs [0039]), but is silent regarding the action comprises at least one of emitting a sound with the electronic collar, causing the electronic collar to vibrate, or causing the electronic collar to produce electrical stimulation.
Chamberlain teaches a system comprising an electronic collar and an action comprises at least one of emitting a sound with the electronic collar, causing the electronic collar to vibrate, or causing the electronic collar to produce electrical stimulation (page 5, last paragraph to page 6, first paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the action of Norris as modified by Christiansen and Zimmerman to include at least one of emitting a sound with the electronic collar, causing the electronic collar to vibrate, or causing the electronic collar to produce electrical stimulation, as taught by Chamberlain, in order to signal to the animal that a feeding time is taking place, as taught by Chamberlain (page 5, last paragraph to page 6, first paragraph).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643             

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643